DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated September 15, 2021 in which claims 1, 11, and 13 have been amended.  Therefore, claims 1-20 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Objections

Claims 1, 11, and 13 are objected to because of the following informalities:  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  "Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations."  “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps.”  See MPEP 608.01(m).  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
The claimed invention is an automatic medical mileage verification method with a virtual interactive approach that uses an open concept medical mileage unrestricted multi-user graphical interface to enhance the functionality of a computer or digital device by enhancing the functional and/or instructional capability of a user device to allow for the adjudication and/or processing of medical mileage reimbursement requests.  This is accomplished by simultaneously initiating telephonic, facsimile, and digital communications to various stakeholders within the medical mileage reimbursement process and collecting corresponding responses by means of manual, assisted, and automated reply over telephonic, facsimile, and digital communications.
Claim 11 recites the limitations of:
The invention claimed allows any and all users to prepare and submit medical mileage reimbursement requests across unlimited insurance companies or reimbursing entities without the restrictive nature of user specific platforms that are currently the standard model in use. The invention embodies instructions for the completion of medical mileage reimbursement requests that has been encoded into specialized computer instructions to enhance computers and user devices in-order to make computers and user devices capable of engaging with users to execute medical mileage reimbursement requests. This is accomplished through use of an open concept multi-user graphical interface with encoded medical mileage reimbursement instructions that can be rendered on any supported computing device to allow users to create, view, edit, and submit reimbursement requests across many insurance companies or reimbursing entities.
Claim 13 recites the limitations of:
The claimed invention automatically computes medical mileage reimbursement value, interest, and service fees as the data is entered. This is done by using a rendered graphical user interface specific to medical mileage reimbursement requests running on supported computing devices.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “user device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “user device” language; “verifying”, “adjudicating”, “processing”, “preparing”, “submitting”, and “computing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, The claimed invention is an automatic medical mileage verification method with a virtual interactive approach that uses an open concept medical mileage unrestricted multi-user graphical interface to enhance the functionality of a computer or digital device by enhancing the functional and/or instructional capability of a user device to allow for the adjudication and/or processing of medical mileage reimbursement requests.  This is accomplished by simultaneously initiating telephonic, facsimile, and digital communications to various stakeholders within the medical mileage reimbursement process and collecting corresponding responses by means of manual, assisted, and automated reply over telephonic, facsimile, and digital communications, in the context of the claimed invention encompasses one or more people manually verifying medical mileage and to allow for adjudication and/or processing of medical mileage reimbursement requests, accomplished by initiating digital communications to various stakeholders within the medical mileage reimbursement process and collecting corresponding responses.
Claim 11:  but for the generically recited computer language, The invention claimed allows any and all users to prepare and submit medical mileage reimbursement requests across unlimited insurance companies or reimbursing entities without the restrictive nature of user specific platforms that are currently the standard model in use. The invention embodies instructions for the completion of medical mileage reimbursement requests that has been encoded into specialized computer instructions to enhance computers and user devices in-order to make computers and user devices capable of engaging with users to execute medical mileage reimbursement requests. This is accomplished through use of an open concept multi-user graphical interface with encoded medical mileage reimbursement instructions that can be rendered on any supported computing device to allow users to create, view, edit, and submit reimbursement requests across many insurance companies or reimbursing entities, in the context of the claimed invention encompasses one or more person manually submit medical mileage reimbursement requests across insurance companies or reimbursing entities instructions for the completion of medical mileage reimbursement requests capable of engaging with users to execute medical mileage reimbursement requests. This is accomplished through use of medical mileage reimbursement instructions to allow users to create, view, edit, and submit reimbursement requests across many insurance companies or reimbursing entities.
Claim 13:  but for the generically recited computer language, The claimed invention automatically computes medical mileage reimbursement value, interest, and service fees as the data is entered. This is done by using a rendered graphical user interface specific to medical mileage reimbursement requests running on supported computing devices, in the context of the claimed invention encompasses one or more people manually computing medical mileage reimbursement value, interest, and service fees as the data is entered and specific to medical mileage reimbursement requests.

Claims 12 and 20 are substantially similar to claim 10, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “user device”, to perform the “verifying”, “adjudicating”, “processing”, “preparing”, “submitting”, and “computing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “user device”, to perform the “verifying”, “adjudicating”, “processing”, “preparing”, “submitting”, and “computing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2-10, 12, and 14-20 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ehrlich, U.S. Patent Application Publication Number 2017/0337634; in view of Li, U.S. Patent Application Publication Number 2012/0284105.
As per claim 1, 
Ehrlich explicitly teaches:  
The claimed invention is an automatic medical mileage verification method with a virtual interactive approach that uses an open concept medical mileage unrestricted multi-user graphical interface to enhance the functionality of a computer or digital device by enhancing the functional and/or instructional capability of a user device to allow for the adjudication and/or processing of medical mileage reimbursement requests. (Ehrlich at paras. 7-14)

Ehrlich does not explicitly teach, however, Li explicitly teaches:  
This is accomplished by simultaneously initiating telephonic, facsimile, and digital communications to various stakeholders within the medical mileage reimbursement process and collecting corresponding responses by means of manual, assisted, and automated reply over telephonic, facsimile, and digital communications; (Li 20120284105 at paras. 735-745)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich and Li to provide for the above noted limitations.  (Li at Abstract and paras. 3-7 and 738-740)
As per claim 11, 
Ehrlich explicitly teaches:  
The invention claimed allows any and all users to prepare and submit medical mileage reimbursement requests across unlimited insurance companies or reimbursing entities without the restrictive nature of user specific platforms that are currently the standard model in use.  (Ehrlich at paras. 7-14)
The invention embodies instructions for the completion of medical mileage reimbursement requests that has been encoded into specialized computer instructions to enhance computers and user devices in-order to make computers and user devices capable of engaging with users to execute medical mileage reimbursement requests.  (Ehrlich at paras. 7-14)

Ehrlich does not explicitly teach, however, Li explicitly teaches:  
	This is accomplished through use of an open concept multi-user graphical interface with encoded medical mileage reimbursement instructions that can be rendered on any supported computing device to allow users to create, view, edit, and submit reimbursement requests across many insurance companies or reimbursing entities. (Li 20120284105 at paras. 735-745) ("At 44140, Method 44000 can receive from any Data Processing System, e.g., AOM/CPP Server 43100, and store in any data structure, e.g., Data Structure 43100B, one or more AOM/CPP Attribute Data 43300, which can be any data related to a form requiring the input of data related to Candidate Objects of Interest (“AOM/CPP Form”). AOM/CPP Attribute Data 43300 can constitute the data stored in AOM/CPP Data Structure 43200 and required to execute an action enabled by AOM/CPP Server 43100. The AOM/CPP Forms and their associated actions can include, but are not limited to: (a) a tax form whose completion and submission to a governmental entity can meet a filing requirement; (b) an insurance form whose completion and submission to an insurance carrier can meet a claim requirement or determine the exceeding of a threshold of deductible expenses; (c) a budget form whose completion can generate an itemization of type of expenses; (d) an employee expense reimbursement form whose completion and submission to an employer can meet a reimbursement requirement; and/or (e) a rebate form whose completion and submission to a Retailer can meet a rebate requirement.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich and Li to provide for the above noted limitations.  (Li at Abstract and paras. 3-7 and 738-740)
As per claim 13, 
Ehrlich explicitly teaches:  
The claimed invention automatically computes medical mileage reimbursement value, interest, and service fees as the data is entered. (Ehrlich at paras. 7-14)

Ehrlich does not explicitly teach, however, Li explicitly teaches:  
This is done by using a rendered graphical user interface specific to medical mileage reimbursement requests running on supported computing devices.  (Li 20120284105 at paras. 735-745) ("At 44140, Method 44000 can receive from any Data Processing System, e.g., AOM/CPP Server 43100, and store in any data structure, e.g., Data Structure 43100B, one or more AOM/CPP Attribute Data 43300, which can be any data related to a form requiring the input of data related to Candidate Objects of Interest (“AOM/CPP Form”). AOM/CPP Attribute Data 43300 can constitute the data stored in AOM/CPP Data Structure 43200 and required to execute an action enabled by AOM/CPP Server 43100. The AOM/CPP Forms and their associated actions can include, but are not limited to: (a) a tax form whose completion and submission to a governmental entity can meet a filing requirement; (b) an insurance form whose completion and submission to an insurance carrier can meet a claim requirement or determine the exceeding of a threshold of deductible expenses; (c) a budget form whose completion can generate an itemization of type of expenses; (d) an employee expense reimbursement form whose completion and submission to an employer can meet a reimbursement requirement; and/or (e) a rebate form whose completion and submission to a Retailer can meet a rebate requirement.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich and Li to provide for the above noted limitations.  (Li at Abstract and paras. 3-7 and 738-740)
As per claim 2, Ehrlich explicitly teaches:  wherein any user may create accounts within a system/platform or access the platform without an account to request reimbursement payments related to medical mileage reimbursements.  (Ehrlich 20170337634 at paras. 25-27, 48-50) 
As per claim 3, Ehrlich explicitly teaches:  wherein medical service trip mileage detail is compiled, organized into forms/records, and assigned a monetary value.  (Ehrlich at paras. 30-32) 
As per claim 4, Ehrlich explicitly teaches:  wherein any system user can transmit requests for medical mileage reimbursements to an entity for payment processing.  (Ehrlich at paras. 45-47) 
As per claim 5, Ehrlich explicitly teaches:  wherein payment processing for medical mileage reimbursement requests are monitored for contractual or regulatory compliance and full payment.  (Ehrlich at paras. 21-23) 
As per claim 6, Ehrlich explicitly teaches:  wherein medical provider information can be stored for easy future recall to populate benefit request forms related to medical mileage reimbursements.  (Ehrlich at paras. 24-26) 
As per claim 7, Ehrlich explicitly teaches:  wherein any user may manage all current and/or historic medical mileage reimbursement data for the perpetual or limited life of the user.  (Ehrlich at paras. 49-51) 
As per claim 9, Ehrlich explicitly teaches:  wherein multiple parties can interact within a system/platform that allows data transmission through networks to share appointment and trip information, validate reimbursable medical appointments/trips, and assist each other with requests for medical mileage reimbursements.  (Ehrlich at paras. 35-37) 
As per claim 10, Ehrlich explicitly teaches:  wherein computer code executing on one or more internet accessible servers will process, store, and relay medical mileage reimbursement related communications between claimants, insurance companies, and representatives of those mentioned.  (Ehrlich at paras. 11-14, 25, 43)  (claimants, insurance carrier, and their representatives); 

Li explicitly teaches:  wherein computer code executing on one or more internet accessible servers will process, store, and relay medical mileage reimbursement related communications between policy holders, insureds, transportation companies, service providers, and representatives of those mentioned.  (Li 20120284105 at paras. 735-745)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich and Li to provide a method for (a) automatic processing, identification, and/or classification of transactions into one or more classes; (b) automatic population of a form with data related to the transaction; and/or (c) output to one or more articles of manufacture or computer program products of data related to the transaction, such as for when a car is used for medical care or a standard medical mileage rate.  (Li at Abstract and paras. 3-7 and 738-740)
As per claim 15, Ehrlich explicitly teaches:  wherein reimbursement data from the transported user's records can be used to populate data fields for records/documentation.  (Ehrlich at paras. 42-46) 
As per claim 16, Ehrlich explicitly teaches:  wherein Users can add or use existing claim and insurance information to populate data fields for records/documentation.  (Ehrlich at paras. 24-26) 
As per claim 17, Ehrlich explicitly teaches:  wherein authenticated users can input or upload medical mileage reimbursement data for trips.  (Ehrlich at paras. 27-29) 
Claims 11 and 13 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 12 and 20 are substantially similar to claim 10, thus, they are rejected on similar grounds.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Ehrlich, U.S. Patent Application Publication Number 2017/0337634; in view of Li, U.S. Patent Application Publication Number 2012/0284105; and in view of Raymond, U.S. Patent Application Publication Number 2013/0275279.
As per claim 8, Raymond explicitly teaches:  wherein users can manage requests for medical mileage and related transportation reimbursements for various insurance companies and policies simultaneously.  "(Raymond 20130275279 at paras. 71-75) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich, Li, and Raymond to provide a system with the convenience of seamless lines of communication to third party services, such as payroll services, insurance services, banking services, medical services, mortgage payment services, etc. Yet further, employees and employers are provided with tools to account for many commonly incurred expenses, and to document compliance with applicable laws, rules, and guidelines.  (Raymond at Abstract and para. 26)

Claims 14, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Ehrlich, U.S. Patent Application Publication Number 2017/0337634; in view of Li, U.S. Patent Application Publication Number 2012/0284105; and in view of Juliver, U.S. Patent Application Publication Number 2012/0041675.
As per claim 14, Juliver explicitly teaches:  wherein authentication of the user as a transportation user occurs.  (Juliver 20120041675 at paras. 161-163, 221-223, and 240-242)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich, Li, and Juliver to provide a method for coordinating transportation service, such as for a medical appointment.  (Juliver at Abstract and paras. 3-42)
As per claim 18, Juliver explicitly teaches:  wherein a transportation user may have access to a driver assignment module that allows them to assign transportation requests to other transportation users within the system.  (Juliver 20120041675 at paras. 195-205)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich, Li, and Juliver to provide a method for coordinating transportation service, such as for a medical appointment.  (Juliver at Abstract and paras. 3-42)
As per claim 19, Juliver explicitly teaches:  wherein a transportation user may have access to a trip scheduling module that can be used to setup future date and time engagements for the transportation of a user to an appointment eligible for medical mileage reimbursement.  (Juliver 20120041675 at paras. 63-78) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich, Li, and Juliver to provide a method for coordinating transportation service, such as for a medical appointment.  (Juliver at Abstract and paras. 3-42)

Response to Arguments
Applicant’s response filed on September 15, 2021 has been fully considered and is not persuasive for the following reasons:
Applicant did not provide any arguments with the response.  The claims are rejected under §§ 101 and 103 rejections for now pending claims 1-20, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693